EX-10.4 5 hempnaturals_exhibitc.htm EXHIBIT C

EXHIBIT C

 

 

 

THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN AND WILL NOT BE REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE PURSUANT TO AN EXEMPTION
FROM REGISTRATION PROVIDED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND THE
RULES AND REGULATIONS PROMULGATED THEREUNDER (THE "1933 ACT”)

 



 

US $78,750.00

 



 

HEMP NATURALS INC.

8% CONVERTIBLE REDEEMABLE NOTE DUE FEBRUARY 28, 2019

BACK END NOTE 2 OF 2

 

 

FOR VALUE RECEIVED, Hemp Naturals Inc. (the “Company”) promises to pay to the
order of ADAR BAYS, LLC and its authorized successors and Permitted Assigns,
defined below, ("Holder"), the aggregate principal face amount of Seventy Eight
Thousand Seven hundred Fifty Dollars (U.S. $78,750.00) on February 28, 2019
("Maturity Date") and to pay interest on the principal amount outstanding
hereunder at the rate of 8% per annum commencing on February 28, 2018. The
interest will be paid to the Holder in whose name this Note is registered on the
records of the Company regarding registration and transfers of this Note. The
principal of, and interest on, this Note are payable at 3411 Indian Creek Drive,
Suite 403, Miami Beach, FL 33140, initially, and if changed, last appearing on
the records of the Company as designated in China writing by the Holder hereof
from time to time. The Company will pay each interest payment and the
outstanding principal due upon this Note before or on the Maturity Date, less
any amounts required by law to be deducted or withheld, to the Holder of this
Note by check or wire transfer addressed to such Holder at the last address
appearing on the records of the Company. The forwarding of such check or wire
transfer shall constitute a payment of outstanding principal hereunder and shall
satisfy and discharge the liability for principal on this Note to the extent of
the sum represented by such check or wire transfer. Interest shall be payable in
Common Stock (as defined below) pursuant to paragraph 4(b) herein.

 

 

This Note is subject to the following additional provisions:

 

 

1.                  This Note is exchangeable for an equal aggregate principal
amount of Notes of different authorized denominations, as requested by the
Holder surrendering the same. No service charge will be made for such
registration or transfer or exchange, except that Holder shall pay any tax or
other governmental charges payable in connection therewith. To the extent that

 

Holder subsequently transfers, assigns, sells or exchanges any of the multiple
lesser denomination notes, Holder acknowledges that it will provide the Company
with Opinions of Counsel as provided for in Section 2(f) of the Securities
Purchase Agreement.

 

 

2.                  The Company shall be entitled to withhold from all payments
any amounts required to be withheld under applicable laws.

 

 

 

3.                  This Note may be transferred or exchanged only in compliance
with the Securities Act of 1933, as amended ("Act"), applicable state securities
laws and Sections 2(f) and 5(f) of the Securities Purchase Agreement. Any
attempted transfer to a non-qualifying party shall be treated by the Company as
void. Prior to due presentment for transfer of this Note, the Company and any
agent of the Company may treat the person in whose name this Note is duly
registered on the Company's records as the owner hereof for all other purposes,
whether or not this Note be overdue, and neither the Company nor any such agent
shall be affected or bound by notice to the contrary. Any Holder of this Note
electing to exercise the right of conversion set forth in Section 4(a) hereof,
in addition to the requirements set forth in Section 4(a), and any prequalified
prospective transferee of this Note, also is required to give the Company
written confirmation that this Note is being converted ("Notice of Conversion")
in the form annexed hereto as Exhibit A. The date of receipt (including receipt
by telecopy) of such Notice of Conversion shall be the Conversion Date. All
notices of conversion will be accompanied by an Opinion of Counsel.

 

 

 

4.                  (a)   The Holder of this Note is entitled, at its option, at
any time after    full cash payment, to convert all or any amount of the
principal face amount of this Note then outstanding into shares of the Company's
common stock (the "Common Stock") at a price ("Conversion Price") for each share
of Common Stock equal to 55% of the lowest trading price of the Common Stock as
reported on the National Quotations Bureau OTC Market exchange which the
Company’s shares are traded or any exchange upon which the Common Stock may be
traded in the future ("Exchange"), for the twenty prior trading days including
the day upon which a Notice of Conversion is received by the Company (provided
such Notice of Conversion is delivered by fax or other electronic method of
communication to the Company or its transfer agent after 4 P.M. Eastern Standard
or Daylight Savings Time if the Holder wishes to include the same day closing
price). If the shares have not been delivered within 3 business days, the Notice
of Conversion may be rescinded. Such conversion shall be effectuated by the
Company delivering the shares of Common Stock to the Holder within 3 business
days of receipt by the Company of the Notice of Conversion. Accrued, but unpaid
interest shall be subject to conversion. No fractional shares or scrip
representing fractions of shares will be issued on conversion, but the number of
shares issuable shall be rounded to the nearest whole share. To the extent the
Conversion Price of the Company’s Common Stock closes below the par value per
share, the Company will take all steps necessary to solicit the consent of the
stockholders to reduce the par value to the lowest value possible under law. The
Company agrees to honor all conversions submitted pending this increase. In the
event the Company experiences a DTC “Chill” on its shares, the conversion price
shall be decreased to 45% instead of 55% while that “Chill” is in effect. In no
event shall the Holder be allowed to effect a conversion if such conversion,
along with all other shares of Company Common Stock beneficially owned by the
Holder and its affiliates would exceed 4.99% of the outstanding shares of the
Common Stock of the Company (which may be increased up to 9.9% upon 60 days’

 

prior written notice by the Investor). All the terms set forth herein, including
but not limited to interest rate, prepayment terms, conversion discount or
lookback period will be adjusted downward (i.e. for the benefit of the Holder)
if the Company offers a more favorable conversion discount (whether via
interest, rate OID or otherwise) or lookback period to another party or
otherwise grants any more favorable terms to any third party than those
contained herein while this note is in effect.

 

 

(b)               Interest on any unpaid principal balance of this Note shall be
paid at the rate of 8% per annum. Interest shall be paid by the Company in
Common Stock ("Interest Shares"). Holder may, at any time, send in a Notice of
Conversion to the Company for Interest Shares based on the formula provided in
Section 4(a) above. The dollar amount converted into Interest Shares shall be
all or a portion of the accrued interest calculated on the unpaid principal
balance of this Note to the date of such notice.

 

 

 

(c)               This Note may not be prepaid, except that if this Note has not
been cash paid, and if the $78,750 Rule 144 convertible redeemable note issued
by the Company of even date herewith is redeemed by the Company within 6 months
of the issuance date of such Note, all obligations of the Company under this
Note and all obligations of the Holder under the Holder issued Back End Note
will be automatically be deemed satisfied and this Note and the Holder issued
Back End Note will be automatically be deemed cancelled and of no further force
or effect.

 

 

 

(d)               Upon (i) a transfer of all or substantially all of the assets
of the Company to any person in a single transaction or series of related
transactions, (ii) a reclassification, capital reorganization (excluding an
increase in authorized capital) or other change or exchange of outstanding
shares of the Common Stock, other than a forward or reverse stock split or stock
dividend, or (iii) any consolidation or merger of the Company with or into
another person or entity in which the Company is not the surviving entity (other
than a merger which is effected solely to change the jurisdiction of
incorporation of the Company and results in a reclassification, conversion or
exchange of outstanding shares of Common Stock solely into shares of Common
Stock) (each of items (i), (ii) and (iii) being referred to as a "Sale Event"),
then, in each case, the Company shall, upon request of the Holder, redeem this
Note in cash for 150% of the principal amount, plus accrued but unpaid interest
through the date of redemption, or at the election of the Holder, such Holder
may convert the unpaid principal amount of this Note (together with the amount
of accrued but unpaid interest) into shares of Common Stock immediately prior to
such Sale Event at the Conversion Price.

 

 

 

(e)               In case of any Sale Event (not to include a sale of all or
substantially all of the Company’s assets) in connection with which this Note is
not redeemed or converted, the Company shall cause effective provision to be
made so that the Holder of this Note shall have the right thereafter, by
converting this Note, to purchase or convert this Note into the kind and number
of shares of stock or other securities or property (including cash) receivable
upon such reclassification, capital reorganization or other change,
consolidation or merger by a holder of the number of shares of Common Stock that
could have been purchased upon exercise of the Note and at the same Conversion
Price, as defined in this Note, immediately prior to such Sale Event. The
foregoing provisions shall similarly apply to successive Sale Events. If the
consideration received

 

by the holders of Common Stock is other than cash, the value shall be as
determined by the Board of Directors of the Company or successor person or
entity acting in good faith.

 

 

5.                  No provision of this Note shall alter or impair the
obligation of the Company, which is absolute and unconditional, to pay the
principal of, and interest on, this Note at the time, place, and rate, and in
the form, herein prescribed.

 

 

 

6.                  The Company hereby expressly waives demand and presentment
for payment, notice of non-payment, protest, notice of protest, notice of
dishonor, notice of acceleration or intent to accelerate, and diligence in
taking any action to collect amounts called for hereunder and shall be directly
and primarily liable for the payment of all sums owing and to be owing hereto.

 

 

 

7.                  The Company agrees to pay all costs and expenses, including
reasonable attorneys' fees and expenses, which may be incurred by the Holder in
collecting any amount due under this Note.

 

 

 

8.                  If one or more of the following described "Events of
Default" shall occur:

 

 

 

(a)               The Company shall default in the payment of principal or
interest on this Note or any other note issued to the Holder by the Company; or

 

 

 

(b)               Any of the representations or warranties made by the Company
herein or in any certificate or financial or other written statements heretofore
or hereafter furnished by or on behalf of the Company in connection with the
execution and delivery of this Note, or the Securities Purchase Agreement under
which this note was issued shall be false or misleading in any respect; or

 

 

 

(c)               The Company shall fail to perform or observe, in any respect,
any covenant, term, provision, condition, agreement or obligation of the Company
under this Note or any other note issued to the Holder; or

 

 

 

(d)               The Company shall (1) become insolvent (which does not include
a “going concern opinion); (2) admit in writing its inability to pay its debts
generally as they mature; (3) make an assignment for the benefit of creditors or
commence proceedings for its dissolution; (4) apply for or consent to the
appointment of a trustee, liquidator or receiver for its or for a substantial
part of its property or business; (5) file a petition for bankruptcy relief,
consent to the filing of such petition or have filed against it an involuntary
petition for bankruptcy relief, all under federal or state laws as applicable;
or

 

 

 

(e)               A trustee, liquidator or receiver shall be appointed for the
Company or for a substantial part of its property or business without its
consent and shall not be discharged within sixty (60) days after such
appointment; or

 

 

 

(f)                Any governmental agency or any court of competent
jurisdiction at the

 

instance of any governmental agency shall assume custody or control of the whole
or any substantial portion of the properties or assets of the Company; or

 

 

(g)               One or more money judgments, writs or warrants of attachment,
or similar process, in excess of fifty thousand dollars ($50,000) in the
aggregate, shall be entered or filed against the Company or any of its
properties or other assets and shall remain unpaid, unvacated, unbonded or
unstayed for a period of fifteen (15) days or in any event later than five (5)
days prior to the date of any proposed sale thereunder; or

 

 

 

(h)               Defaulted on or breached any term of any other note of similar
debt instrument into which the Company has entered and failed to cure such
default within the appropriate grace period; or

 

 

 

(i)                 The Company shall have its Common Stock delisted from an
exchange (including the OTC Markets exchange) or, if the Common Stock trades on
an exchange, then trading in the Common Stock shall be suspended for more than
10 consecutive days or ceases to file its 1934 act reports with the SEC;

 

 

 

(j)                 If a majority of the members of the Board of Directors of
the Company on the date hereof are no longer serving as members of the Board;

 

 

 

(k)               The Company shall not deliver to the Holder the Common Stock
pursuant to paragraph 4 herein without restrictive legend within 3 business days
of its receipt of a Notice of Conversion which includes an Opinion of Counsel
expressing an opinion which supports the removal of a restrictive legend; or

 

 

 

(l)                 The Company shall not replenish the reserve set forth in
Section 12, within 5 business days of the request of the Holder; or

 

 

 

(m)             The Company’s Common Stock has a closing bid price of less than
$0.05 per share for at least 5 consecutive trading days; or

 

 

 

(n)               The aggregate dollar trading volume of the Company’s Common
Stock is less than fifteen thousand dollars ($15,000.00) in any 5 consecutive
trading days; or

 

 

 

(o)               The Company shall cease to be “current” in its filings with
the Securities and Exchange Commission; or

 

 

 

(p)  The Company shall lose the “bid” price for its stock in a market (including
the OTCBB marketplace or other exchange)

 

 

 

Then, or at any time thereafter, unless cured (except for 8(m) and 8(n) which
are incurable defaults, the sole remedy of which is to allow the Holder to
cancel both this Note and the Holder Issued Note, and in each and every such
case, unless such Event of Default shall have been waived in writing by the
Holder (which waiver shall not be deemed to be a waiver of any subsequent

default) at the option of the Holder and in the Holder's sole discretion, the
Holder may consider this Note immediately due and payable, without presentment,
demand, protest or (further) notice of any kind (other than notice of
acceleration), all of which are hereby expressly waived, anything herein or in
any note or other instruments contained to the contrary notwithstanding, and the
Holder may immediately, and without expiration of any period of grace, enforce
any and all of the Holder's rights and remedies provided herein or any other
rights or remedies afforded by law. Upon an Event of Default, interest shall
accrue at a default interest rate of 24% per annum or, if such rate is usurious
or not permitted by current law, then at the highest rate of interest permitted
by law. In the event of a breach of Section 8(k) the penalty shall be $250 per
day the shares are not issued beginning on the 4th day after the conversion
notice was delivered to the Company. This penalty shall increase to $500 per day
beginning on the 10th day. The penalty for a breach of Section 8(p) shall be an
increase of the outstanding principal amounts by 20%. In case of a breach of
Section 8(i), the outstanding principal due under this Note shall increase by
50%. Further, if a breach of Section 8(o) occurs or is continuing after the 6
month anniversary of the Note, then the Holder shall be entitled to use the
lowest closing bid price during the delinquency period as a base price for the
conversion. For example, if the lowest closing bid price during the delinquency
period is

$0.01 per share and the conversion discount is 50% the Holder may elect to
convert future conversions at $0.005 per share. If this Note is not paid at
maturity, the outstanding principal due under this Note shall increase by 10%.

 

 

If the Holder shall commence an action or proceeding to enforce any provisions
of this Note, including, without limitation, engaging an attorney, then if the
Holder prevails in such action, the Holder shall be reimbursed by the Company
for its attorneys’ fees and other costs and expenses incurred in the
investigation, preparation and prosecution of such action or proceeding.

 

 

Make-Whole for Failure to Deliver Loss. At the Holder’s election, if the Company
fails for any reason to deliver to the Holder the conversion shares by the by
the 3rd business day following the delivery of a Notice of Conversion to the
Company and if the Holder incurs a Failure to Deliver Loss, then at any time the
Holder may provide the Company written notice indicating the amounts payable to
the Holder in respect of the Failure to Deliver Loss and the Company must make
the Holder whole as follows:

Failure to Deliver Loss = [(Highest VWAP price for the 30 trading days on or
after the day of exercise) x (Number of conversion shares)]

 

 

The Company must pay the Failure to Deliver Loss by cash payment, and any such
cash payment must be made by the third business day from the time of the
Holder’s written notice to the Company.

 

 

9.                  In case any provision of this Note is held by a court of
competent jurisdiction to be excessive in scope or otherwise invalid or
unenforceable, such provision shall be adjusted rather than voided, if possible,
so that it is enforceable to the maximum extent possible, and the validity and
enforceability of the remaining provisions of this Note will not in any way be
affected or impaired thereby.

 

 

 

10.              Neither this Note nor any term hereof may be amended, waived,
discharged

 

or terminated other than by a written instrument signed by the Company and the
Holder.

 

 

11.              The Company represents that it is not a “shell” issuer and has
never been a “shell” issuer or that if it previously has been a “shell” issuer
that at least 12 months have passed since the Company has reported form 10 type
information indicating it is no longer a “shell issuer. Further. The Company
will instruct its counsel to either (i) write a “144” opinion to allow for
salability of the conversion shares or (ii) accept such opinion from Holder’s
counsel.

 

 

 

12.              Prior to cash funding of this Note, The Company will issue
irrevocable transfer agent instructions reserving 3x the number of shares of
Common Stock necessary to allow the holder to convert this note based on the
discounted conversion price set forth in Section 4(a) herewith. Upon full
conversion of this Note, the reserve representing this Note shall be cancelled.
The Company will pay all transfer agent costs associated with issuing and
delivering the shares. If such amounts are to be paid by the Holder, it may
deduct such amounts from the Conversion Price. Conversion Notices may be sent to
the Company or its transfer agent via electric mail. The Company will instruct
its transfer agent to provide the outstanding share information to the Holder in
connection with its conversions.

 

 

 

13.              The Company will give the Holder direct notice of any corporate
actions including but not limited to name changes, stock splits,
recapitalizations etc. This notice shall be given to the Holder as soon as
possible under law.

 

 

 

14.              If it shall be found that any interest or other amount deemed
interest due hereunder violates the applicable law governing usury, the
applicable provision shall automatically be revised to equal the maximum rate of
interest or other amount deemed interest permitted under applicable law. The
Company covenants (to the extent that it may lawfully do so) that it will not
seek to claim or take advantage of any law that would prohibit or forgive the
Company from paying all or a portion of the principal or interest on this Note.

 

 

 

15.              This Note shall be governed by and construed in accordance with
the laws of New York applicable to contracts made and wholly to be performed
within the State of New York and shall be binding upon the successors and
assigns of each party hereto. The Holder and the Company hereby mutually waive
trial by jury and consent to exclusive jurisdiction and venue in the courts of
the State of New York. This Agreement may be executed in counterparts, and the
facsimile transmission of an executed counterpart to this Agreement shall be
effective as an original.

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by an
officer thereunto duly authorized.

 

 

 

                      HEMP NATURALS, INC.         Dated: 03/05/18       By:  
/s/ Levi Jacobson             Levi Jacobson             Chief Executive Officer

 

 

 

EXHIBIT C

 

 

 

 

NOTICE OF CONVERSION

 

 

(To be Executed by the Registered Holder in order to Convert the Note)

 

 

 

 

Note into

 

The undersigned hereby irrevocably elects to convert $                        of
the above Shares of Common Stock of  Hemp Naturals Inc. (“Shares”) according to
the conditions set forth in such Note, as of the date written below.

 

 

If Shares are to be issued in the name of a person other than the undersigned,
the undersigned will pay all transfer and other taxes and charges payable with
respect thereto.

 

 

Date of Conversion:

Applicable Conversion Price:
                                                                                   
 Signature:
                                                                                                                  

[Print Name of Holder and Title of Signer]

Address:
                                                                                                                     

 

SSN or EIN:                                                   



Shares are to be registered in the following name:
                                                                   

 

 

Name:                                                                                                                         
Address:                                                                                                                                    

 Tel:                                                                          

Fax:                                                                 

 

SSN or EIN:                                                                

 

 

Shares are to be sent or delivered to the following account:

 

 

Account Name:
                                                                                                          
 

 

Address:
                                                                                                                                     